DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 	Applicant’s response filed 12/23/2020 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1-8 and 11-13 are currently pending.  Claim 8 is currently amended.  Claims 1-7 are withdrawn.  Claims 9-10 and 14-15 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 25, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 8 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 has been amended to recite “…the predetermined volume selected to provide a ratio of blood volume to culture volume in the range of about 1:1…”
	The claim, as currently written, encompasses a ratio wherein the blood volume portion is the same/equal as the culture volume portion (volume of entire culture including the predetermined volume of culture media and the blood volume added to the consumable), however the claim requires a predetermined volume of culture media to be disposed in the consumable reservoir.
	Thus, it is unclear as to how the blood volume could ever equal (or be the same portion) the culture volume (blood volume plus volume of culture media) if there is already an existing volume of culture media present in the consumable?  That is the consumable already has a pre-existing volume of culture media present in the consumable prior to the addition of the blood volume. Therefore, for a ratio of 1:1 for example, if the entire culture volume portion is 5 ml then the blood volume portion 
	It is unclear if Applicant means to indicate that the blood volume portion is the entire culture volume?  That is, there would be no pre-determined volume of culture media already disposed in the consumable.  However, claim 8 currently requires a pre-determined volume of culture media to be present in the consumable.
It is noted that the instant specification at paragraph [0009] discloses the following:
“a blood sample is delivered into a culture media such that the blood volume is in the range of about 4 ml to about 10 ml and the ratio of the blood volume to the volume of the culture media into which the blood sample is delivered is about 2:1 to about 1:2. In certain embodiments the ratio is about 1:1.” 

	Likewise paragraphs [0011], [0012], [0017] and [0021], for example, also disclose the ratio is directed to the relationship between the blood volume and the volume of the culture media, and not between the blood volume and the culture volume (volume of entire culture including the predetermined volume of culture media).
	It is further noted that Applicant, at Applicant’s remarks (page 4, first and second paragraphs) points to paragraph [0017] of the specification to note that the ratio is directed to the relationship between the blood volume and the broth volume (i.e. culture media).
	Thus, in view of the instant specification and in the interest of compact prosecution, for the purpose of the application of prior art, the phrase “ratio of blood volume to culture volume”, as currently recited in claim 8, is interpreted as “ratio of blood volume to the volume of the culture media”.  However, despite the above interpretation, such treatment does not relieve Applicant of the responsibility of 
Since each of claims 11-13 depend directly or indirectly from claim 8 they each inherit the deficiency thereof, and thus are rejected on the same basis.  
Appropriate correction is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Rejection Withdrawn
RE: Rejection of Claims 8-15 under 35 U.S.C. 103 as being unpatentable over Beaty et al., (US 2011/0029249, previously cited) (“Beaty”), as evidenced by BD BACTEC Myco/F Lytic Culture Vials (Product Information, retrieved from the Internet; previously cited) (“BD BACTEC”):
Due to the claim amendment the rejection of claims 8-15 under 35 U.S.C. 103 as being unpatentable over Beaty, as evidenced by BD BACTEC, under 35 U.S.C. 103 has been withdrawn, however the amendment has necessitated a new ground of rejection, as set forth below.

New ground of rejection, necessitated by Amendment
Claims 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Beaty et al., (US 2011/0029249, previously cited) (“Beaty”), in view of Shi et al., (WO 2014/039498; IDS 5/26/2020), as evidenced by BD BACTEC Myco/F Lytic Culture Vials (Product Information, retrieved from the Internet; previously cited) (“BD BACTEC”).
	Regarding claim 8, Beaty is directed to methods for rapid detection of microorganisms in blood (paragraph [0002]) employing a container (i.e. consumable with a reservoir) for culturing blood that can hold a volume of blood ranging from 1-40 a predetermined volume of culture media) (Abstract; claims 24 and 25; paragraphs [0032]-[0033] and [0038]).  
	Thus, Beaty teaches providing a consumable with a reservoir having a predetermined volume of culture media disposed therein, thus meeting the limitation of claim 8.
	As to the limitation directed at “the reservoir having a volume that does not exceed about 40 ml”, it is noted that Beaty, at paragraph [0038], further teaches the vessel for holding the blood (i.e. reservoir) refers to any container that can hold a blood culture.  Beaty specifically refers to containers disclosed in U.S. Pat. No. 6,432,697 (i.e. Tice et al.). Tice teaches the containers can be a variety of sizes (col. 3, lines 63-64) and have a capacity of about 12 ml (co. 4, lines 5-7).  Thus, the containers of Beaty encompass those having a volume of about 12 ml, thus meeting the limitation of claim 8.
Further regarding claim 8 and the limitation that the predetermined volume provides a ratio of blood volume to culture volume in the range of about 1:1, it is noted, as set forth above at the rejection under 35 U.S.C. 112(b), in the interest of compact prosecution, for the purpose of the application of prior art, the phrase “ratio of blood volume to culture volume”, as currently recited in claim 8, is interpreted as “ratio of blood volume to the volume of the culture media”.  
Although Beaty’s disclosure at paragraph [0033] teaches the blood drawn and added to the nutritional broth can include 10 milliliters per vessel and Beaty (paragraph [0014]) discloses the blood culture (including 10 ml of blood) is between 1 and 99 percent of the volume of the culture, Beaty’s disclosure does not specifically disclose the ratio of blood volume to culture media volume.  However, Shi is also directed to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a blood volume portion that is equal to the portion of culture media volume, i.e. ratio of 1:1.
The person of ordinary skill in the art would have been motivated to modify the detection method of Beaty to provide a ratio of blood volume to culture media volume in the range of 1:1, as taught by Shi, for the predictable result of successfully detecting the presence of microbes in the blood sample in less time than when using standard blood volume to culture media ratios, thus meeting the limitation of claim 8.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Beaty and Shi because each of these teachings are directed at culturing blood samples for the rapid and reliable detection of microorganisms.	
Further regarding claim 8 and the limitation “…wherein the consumable has a sensor disposed therein capable of detecting a change in the consumable that occurs as a result of microbial growth therein…”, it is noted that Beaty’s disclosure at paragraphs [0031]-[0038] does not specifically disclose the blood culture container has a sensor disposed therein.  However, Beaty’s Fig. 2 illustrates the culture container comprising a CO2 sensor (i.e. the consumable has a sensor disposed therein), and Beaty (paragraph [0002]) teaches the blood cultures are recognized as positive for microbial growth based on CO2 production (change in the CO2 concentration in the consumable) that is detected 2 sensor (i.e. sensor disposed therein capable of detecting a change in the consumable that occurs as a result of microbial growth therein).  Thus, Beaty does render obvious the inclusion of a sensor that detects a change in the CO2 levels of the consumable as a result of microbial growth within the consumable, that is, Beaty teaches the limitation required by claim 8 and as this limitation is found in one reference it is held that inclusion of a sensor that detects a change in the CO2 levels of the consumable as a result of microbial growth within the consumable, is within the scope of the teachings of Beaty, and thus renders the invention of claim 8 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to include a sensor that detects a change in the CO2 levels of the consumable as a result of microbial growth within the consumable.   Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Beaty.
Further regarding claim 8 and the limitation directed to inoculation of the consumable with a blood volume of about 1 ml to about 3 ml, it is noted, as set forth above, Beaty teaches blood is delivered directly to the container comprising a nutritional broth (culture media) and Beaty teaches delivering a volume of blood ranging from 1-40 ml, more specifically 2-10 ml (paragraph [0076]), thus meeting the limitations of claim 8.
Further regarding claim 8 and the limitation directed at incubating the inoculated consumable with the predetermined volume of culture media, it is noted that Beaty’s disclosure at paragraphs [0031]-[0038] does not specifically disclose incubating the blood culture after inoculation with the blood sample.  However, Beaty (paragraph [0059]) teaches the apparatus employed in the culture method is an incubator and prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to incubate the inoculated culture container.   Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Beaty.
As to the limitation “detecting a signal from the sensor”, it is noted, a set forth above, Beaty’s Fig. 2 illustrates the culture container comprising a fluorescent CO2 sensor and Beaty (paragraph [0002]) teaches the blood cultures are recognized as positive for microbial growth based on CO2 production that is detected by the fluorescent CO2 sensor.  Beaty teaches detection of microorganisms in the blood samples using a BACTEC® system, specifically the BACTEC® 9240 diagnostic instrument that monitors the sensors continuously. Thus, Beaty’s teaching meets the limitation of claim 8.
Further regarding claim 8 and the limitation directed to determining microorganism growth based on the detected signal, it is noted, as set forth immediately above, Beaty’s method employs the BACTEC® 9240 diagnostic instrument that monitors the fluorescent CO2 sensors continuously and the blood cultures are recognized as positive by computer algorithms for microbial growth detection based on 2 production that is detected by the fluorescent CO2 sensor (paragraph [0002]). Thus, Beaty’s teachings meets the limitation of claim 8.
Regarding claims 11-13, Beaty (paragraph [0038]) teaches a variety of commercially available blood culture vessels, such as BACTEC Myco/F Lytic vial.  It is noted that BD BACTEC evidences that BACTEC Myco/F Lytic vials comprise a lytic culture medium that includes Saponin (0.24% (w/v), i.e. about 0.25 grams of lytic reagent for 100 ml of culture media) (REAGENTS, page 1), thus meeting the limitations of claims 11-13.

Rejection Maintained
Claims 8 and 11 remain rejected under 35 U.S.C. 103 as being unpatentable over Shi et al., (WO 2014/039498, previously cited; IDS 5/26/2020).
Claims 9-10 and 14-15 are no longer included in the rejection since those claims have been cancelled. The rejection has been updated in view of Applicant’s amendment to claim 8.
Shi is directed to methods for detecting the presence of microorganisms in a fluid sample, e.g. blood (Abstract and paragraph [0005]).
Regarding claim 8, Shi’s Example 1 (paragraph [0089]) teaches performing blood cultures using a mixture of 4 ml of aerobic lytic growth media (culture media) and 4 ml of blood in culture tubes (reservoir), wherein the time-to-detection (TTD) of the microorganism is 9 hours, which reads on “providing a consumable with a reservoir” and “the reservoir having a predetermined volume of culture media disposed therein”.
 35 U.S.C. 112(b), in the interest of compact prosecution, for the purpose of the application of prior art, the phrase “ratio of blood volume to culture volume”, as currently recited in claim 8, is interpreted as “ratio of blood volume to the volume of the culture media”.  
Shi’s Example 1 combines 4 ml of blood (i.e. blood volume) with 4 ml of growth medium (i.e. volume of culture media) thus resulting in a ratio of blood volume to culture media volume in the range of 1:1, thus meeting the limitation of claim 8.  
As to the limitation that the consumable reservoir volume does not exceed about 40 ml, it is noted that Shi’s Example 1 does not explicitly recite the volume of the tubes (#82) referenced in FIGS. 1-11.  However, Shi (at paragraph [0057]) teaches the collection container 82 may be a size similar to conventional large volume tubes, small volume tubes, or microvolume tubes, as is known in the art, e.g. the collection container 82 may be a standard 13 ml evacuated blood collection tube. 
Thus, Shi does render obvious that the consumable reservoir volume does not exceed about 40 ml, that is, Shi teaches the limitations required by the current claims and as all limitations are found in one reference it is held that a method for culturing a blood sample providing a consumable having a reservoir volume that does not exceed about 40 ml is within the scope of the teachings of Shi, and thus renders the invention of claim 8 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to employ a consumable having a reservoir volume that does not exceed about 40 ml.  Furthermore, there is no 
Further regarding claim 8 and the limitation “wherein the consumable has a sensor disposed therein capable of detecting a change in the consumable that occurs as a result of microbial growth therein”, it is noted Shi’s Example 1 does not further teach the consumable culture container has a sensor.  However, Shi (paragraph [0019] and FIG. 1, #91) teaches the consumable includes a sensing element (e.g. oxygen sensor, paragraph [0090]) for detecting the presence of a microorganism by detecting metabolic energy, carbon dioxide (CO2), pH or volatile organic compounds.  Thus, Shi does render obvious that the consumable culture container has a sensor for detecting a change that occurs as a result of microbial growth, that is, Shi teaches the limitations required by the current claims and as all limitations are found in one reference it is held that a method for culturing a blood sample wherein the consumable has a sensor disposed therein capable of detecting a change in the consumable that occurs as a result of microbial growth therein is within the scope of the teachings of Shi, and thus renders the invention of claim 8 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to employ a consumable having a sensing element for detecting the presence of a microorganism.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Shi.
	Further regarding claim 8 and the limitation directed to the volume of blood used for inoculating the consumable, it is noted that Shi exemplifies a blood volume of 4 ml.  Shi does not further teach the blood volume is about 1 ml to about 3 ml.  It is apparent, however, that the instantly claimed range of blood volume, are so close to Shi that the In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not "render the claims patentable" or, alternatively, that "a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	In light of the case law cited above and given that there is only a "slight” difference between the blood volumes disclosed by Shi, and the ranges disclosed in the present claim, it therefore would have been obvious to one of ordinary skill in the art that the blood volume range disclosed in the present claim is but an obvious variant of the amounts disclosed in Shi, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
As to the limitation “incubating the inoculated consumable with the predetermined volume therein”, it is noted Shi’s Example 1 teaches incubating for 9 hours after inoculating with the blood sample, thus meeting the limitation of claim 8.
	Further regarding claim 8 and the limitations “detecting a signal from the sensor” and “based on the detected signal determining microorganism growth in the inoculated consumable”, it is noted, as set forth above, Shi (paragraph [0019] and FIG. 1, #91) teaches the consumable includes a sensing element for detecting the presence of a microorganism by detecting metabolic energy, carbon dioxide (CO2), pH change or volatile organic compounds.  Shi’s FIG. 21 exemplifies calculated growth curves that represent detection of microorganism growth signals from the sensor over time for two strains of Staph aureus (Example 1, paragraph [0089]). Thus, Shi’s method detects 
	Regarding claim 11, Shi’s Example 1 (paragraph [0089]) teaches performing blood cultures using a mixture of 4 ml of aerobic lytic growth media, thus meeting the limitation of claim 11.

Claims 12-13 remain rejected under 35 U.S.C. 103 as being unpatentable over Shi, as applied to claims 8 and 11 above, and further in view of Beaty (set forth above), as evidenced by BD BACTEC (set forth above).
The teaching of Shi is set forth above.
Regarding claims 12 and 13, although Shi’s Example 1 discloses the aerobic lytic growth media contains saponin as the lysis reagent, thus meeting the limitation of claim 13, Shi does not further teach the lytic media is about 0.25 grams of lytic reagent for 100 ml of culture media, as recited in claim 12. 
 However, Beaty, as set forth above, is directed to methods for rapid detection of microorganisms in blood (paragraph [0002]).  Beaty (paragraph [0038]) teaches the use of commercially available lytic media, such as BACTEC Myco/F Lytic media.  It is noted that BD BACTEC evidences that BACTEC Myco/F Lytic media includes Saponin at a concentration of 0.24% (w/v), i.e. about 0.25 grams of lytic reagent for 100 ml of culture media (REAGENTS, page 1). Thus, Beaty’s blood culture method employs a well-known, commercially available blood culture media wherein the saponin (lytic reagent) is provided at a concentration of about 0.25 grams of lytic reagent for 100 ml.

The person of ordinary skill in the art would have been motivated to use the lytic reagent at a concentration of about 0.25 grams of lytic reagent for 100 ml, for the predictable result of microorganism detection in the blood cultures.
The skilled artisan would have had a reasonable expectation of success in substituting the lytic reagent at a concentration of about 0.25 grams of lytic reagent for 100 ml in the method of Shi because Beaty, as evidenced by BD BACTEC, has shown that this is a well-known, and commercially available lytic reagent concentration.
	Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.

Response to Remarks
	As to Applicant’s remarks regarding the claimed invention and the limitation directed to the ratio of blood volume to culture media volume, Applicant’ points to the instant specification (paragraph [0017]) to support the claimed invention employs a higher concentration of blood in the culture broth (culture media) since higher concentrations of blood sample to culture media have improved time-to-detection (TTD) of microbial contamination (i.e. ratio of blood volume to culture media volume (broth) is in the range of 1:1),  as discussed at Applicant’s remarks (page 5).


	As to Applicant’s remarks asserting the Beaty does not teach a method in which the culture media is inoculated with a blood sample and monitored to detect microbial growth, as discussed at Applicant’s remarks (page 5, last paragraph to page 6, first and second paragraphs), Applicant’s remarks have been fully considered, but are not found persuasive since Beaty (paragraph [0002]) clearly teaches the use of the BACTEC® 9240 diagnostic system for the detection of microorganisms in blood samples and Beaty specifically notes the sensors present in the blood samples are monitored on a continuous basis (every 10 minutes).

	As to Applicant’s remarks regarding the teaching of Beaty and the claimed ratio of blood volume to culture media volume (higher concentration of blood volume) and the assertion of any unexpected result as it relates to improved time-to-detection (TTD), as discussed at Applicant’s remarks (page 6, third and fourth paragraphs to page 7, first paragraph), Applicant’s remarks have been fully considered, but are not found persuasive.
	As discussed above, Applicant’s amendment now requiring a ratio of blood volume to culture media volume in the range of 1:1 has necessitated a new ground of rejection.  This limitation is now addressed by the combination of the teachings of 
	
	Further regarding Applicant’s remarks and the BD BACTEC reference, as discussed at Applicant’s remarks (page 7, second and third paragraphs), it is noted that BD BACTEC is provided to evidence that BACTEC Myco/F Lytic vials disclosed by Beaty necessarily comprise a lytic culture medium that includes Saponin (0.24% (w/v), i.e. about 0.25 grams of lytic reagent for 100 ml of culture media) (REAGENTS, page 1).
BD BACTEC is not relied upon for teaching blood volumes, as this limitation is addressed by Beaty, teaching a volume of blood ranging from 1-40 ml, more specifically 2-10 ml (paragraph [0076]).  

As to Applicant’s remarks regarding the cited reference to Shi and Shi’s disclosure of a spacer element in the blood assay tubes and the assertion that the inclusion of the spacer element teaches away from the newly amended ratio of blood volume to culture media volume of 1:1, as discussed at Applicant’s remarks (page 7, last paragraph to page 8, first paragraph), Applicant’s remarks have been fully considered, but are not found persuasive.

The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.”). “The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” Id. MPEP 2111.03

As to Applicant’s remarks regarding the rejection of claim 11 as obvious over Shi et al, as discussed at Applicant’s remarks (page 8, second paragraph), Applicants rely on the arguments used in traversing the rejection of claim 8 to also traverse this rejection without additional arguments. However, as explained above, the previous rejection stands.  Therefore, the response set forth above to arguments also applies to this rejection.
	
As to Applicant’s remarks regarding the rejection of claims 12-13 as obvious over Shi, in view of Beaty, as evidenced by BD BACTEC, as discussed at Applicant’s remarks (page 8, third and fourth paragraphs), Applicants rely on the arguments used in 

Conclusion
	No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/EVELYN Y PYLA/Examiner, Art Unit 1633